Citation Nr: 1428006	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bronchitis.  

3. Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to an increased initial rating in excess of noncompensable for hypertension.  

5.  Entitlement to an effective date earlier than October 1, 2012 for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than October 1, 2012 for total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 1976, February 2003 to May 2004 and June 2006 to October 2007.  

These matters come before the Board of Veterans' Appeals (Board) from July 2009, November 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Some documents, such as the May 2014 hearing transcript, are located in Virtual VA.  

The issues of service connection for a back disability, service connection for bronchitis, TDIU and increased initial rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for hearing loss in his right ear was withdrawn in a May 2014 filing.  

2. The Veteran's claim for an earlier effective date for a 70 percent rating for PTSD was filed in December 2012, less than one year after the increase arose.  

3.  At no point prior to October 1, 2012 did the Veteran's PTSD symptoms warrant a 70 percent rating.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a right ear hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  An earlier effective date for the award of PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107, 5510; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.400, 4.1-4.7, 4.10, 4.16, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, the Veteran's representative has withdrawn the appeal of service connection for a right ear hearing loss. There remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  

Duties to Notify and Assist

Since the rating decision that the Veteran is appealing is the one that determined the effective date, statutory notice served its purpose and its application is no longer required.  Dingess v. Nicholson, 19 Vet. App. 473, 491(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

Earlier effective date for increased ratings, except as provided in paragraph (o)(2) of this section and § 3.401(b), will be the date of receipt of claim or date entitlement arose, whichever is later.  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  38 C.F.R. § 3.400(o)(1).  

If the earlier effective date claim is received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred, then the effective date is the date entitlement arose.  If the increase precedes the claim by more than a year, then the date of receipt of claim will be the effective date.  38 C.F.R. § 3.400(o)(2).  

The Veteran seeks an effective date earlier than October 1, 2012, for PTSD.  Specifically, the Veteran believes that he was entitled to an earlier 70 percent rating for PTSD.  

The Veteran disputed his PTSD effective date in a December 2012 Notice of Disagreement.   Initially, the Veteran was assigned a 30 percent award for an adjustment disorder.  This was recharacterized as PTSD and increased to 50 percent effective October 14, 2008.  A 100 percent rating was awarded for hospitalization from July 31, 2012 to September 30, 2012.  Entitlement to a 70 percent rating for PTSD was granted starting October 1, 2012.  70 percent was awarded for that date because it was the day after the temporary 100 percent rating for hospitalization ended.  The Veteran was treated for his PTSD symptoms during his hospitalization, but was admitted for addiction treatment.  

Upon review of the record, the findings before October 1, 2012 do not meet the criteria for an increased rating claim.  For example, a January 2009 record reported impaired sleep, hypervigilance and exaggerated startle response.  An August 2010 note reported the Veteran had symptoms such as irritability, anger, depressed mood, impaired sleep, and feelings of hopelessness and worthlessness.  He denied any suicidal ideation, homicidal ideation or difficulty concentrating.  A May 2011 record shows the Veteran had depression, anxiety due to PTSD and situational stressors such as fighting for his job and getting a divorce.  At that time, he was noted to have intrusive memories, hypervigilance, social avoidance, decreased trust and closeness to others and less loving feelings.  The records described above are an accurate representation of the Veteran's symptoms prior to October 1, 2012.  They do not meet the criteria for an increased rating claim.  

The Veteran was afforded a PTSD examination in September 2012.  The evidence from that examination warranted a 70 percent rating.  Prior to that, the Veteran last underwent a PTSD examination in June 2009, more than a year before the earlier effective date claim.  

In the year prior to that claim, the only available relevant record of treatment is a September 2012 discharge note from the Veteran's hospitalization.  The note shows a Global Assessment of Functioning (GAF) score of 50 at admission in July 2012 and then again at discharge in September 2012.  A score of 50 is at the high end of the serious range of symptoms.  The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition p. 44 (1994).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  Without any evidence of other symptoms, the Board cannot grant an earlier effective date.  

The Veteran's symptoms were not shown to increase to a 70 percent rating until the September 2012 examination.  Therefore, the Board cannot award an earlier effective date for PTSD.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claim and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of entitlement to service connection for a right ear hearing loss is dismissed. 

An effective date prior to October 1, 2012 for the award of a 70 percent rating for PTSD is denied.  


REMAND

The Board must remand the claims of hypertension, bronchitis and back pain to fulfill the duty to assist.  The Board must remand TDIU as it is inextricably intertwined with the other issues being remanded.  

The Veteran's representative has argued that the impact of the medication was not considered in the VA examination.  The Veteran was last afforded a hypertension examination in May 2009, over 5 years ago.  The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, the examination noted the Veteran's blood pressure was well controlled, but did not discuss any medication impact.  There are also likely potentially outstanding and relevant private medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the impact of medication was not taken into account, many years have passed since the last examination and there are likely relevant outstanding medical records, a remand is required to obtain any records and to provide the Veteran an updated examination.   

The Veteran should be afforded examinations for his back disability and claimed bronchitis disability.  His last back examination was inadequate because while the claims file was reviewed, the examiner noted that he could only do a clinical evaluation.  Since that examination, the VA has received new evidence in the form of an MRI showing spinal stenosis, straightening of the cervical lordosis and multilevel neural foraminal narrowing.  The Veteran also stated that as a driver he sometimes sat 18 hours per day and that his back was affected by the concussive explosions he experienced in service.  While he has conceded that he is a smoker, he claims his bronchitis disability was aggravated by dusty conditions and burn pit fume inhalation while on active duty.  On remand, he should be provided these examinations because he is competent and credible to make these statements, he has a back disability and bronchitis and there is insufficient medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded VA examinations and opinions to address the severity, nature and etiology of his hypertension, bronchitis and back disability.  Each examiner must review the electronic claims file including the Virtual VA file and note such review in each examination report.  

The hypertension examiner must opine as to the severity and effects of the Veteran's disability, taking into account and commenting on the Veteran's medication to control his blood pressure.  

The bronchitis examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account and commenting on his history as a smoker and his credible statements regarding dusty conditions and fume inhalation in service.  

The back examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account and commenting on the Veteran's credible statements and the MRI showing spinal stenosis, straightening of the cervical lordosis and multilevel neural foraminal narrowing.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


